Fourth Court of Appeals
                                        San Antonio, Texas
                                    MEMORANDUM OPINION
                                            No. 04-22-00315-CR

                                              John A. PEREZ,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CR9852
                            Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:           Irene Rios, Justice
                   Beth Watkins, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: August 31, 2022

DISMISSED

           In the clerk’s record for this appeal, the trial court’s certification states “this criminal case[]

is a plea-bargain case, and the defendant has NO right of appeal; [and] the defendant has waived

the right to appeal.” It also contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant: Rule

25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).
                                                                                      04-22-00313-CR


       Under Rule 25.2, if the clerk’s record does not contain “a certification that shows the

defendant has the right of appeal[,]” this court must dismiss this appeal. Id. R. 25.2(d); see Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

       On July 13, 2022, we notified appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that appellant has the right of appeal

was made part of the appellate record by August 12, 2022. See TEX. R. APP. P. 25.2(d), 37.1; see

also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d

174, 176 (Tex. App.—San Antonio 2003, no pet.). To date, no response has been filed.

       Because no response has been filed that contains an amended trial court certification

showing that appellant has the right of appeal, Rule 25.2(d) requires this court to dismiss this

appeal. See Dears, 154 S.W.3d at 613; Daniels, 110 S.W.3d at 176. Accordingly, this appeal is

dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-